DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the limitation. “a claw part with flexible claws that are configured to lock the pin in a locking position and that are configured to release the pin by bending outwards from the locking position when a pulling force is acting on the pin for releasing the toilet seat assembly from the toilet bowl, - a blocking member that is configured to rotate by a defined angle each time the 20pin is pushed into the hinge body package, - wherein, depending on the rotational position of a blocking member, the flexible claws are either inhibited from bending outwards in which case the flexible claws remain in the locking position or allowed to bend outwards when a pulling force is acting on the pin to release the pin,” along with other claim language was not found or fairly taught by the prior art.  The closest prior art is to Tok Bearing Co., Ltd. (EP 3 305 152 A1) which shows a device for mounting a toilet seat assembly but fails to show a claw part with a pin and a blocking member.  Gong et al. (US Pub. 2020/0288927), Etaix et al. (US 9,833,114) and Chen (US Pub. 2015/0265110) shows the general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/16/2022